Citation Nr: 1419887	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Detroit, Michigan, which denied a rating in excess of 30 percent for PTSD.  

The Veteran testified before the undersigned at a March 2013 videoconference hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleged in a December 2008 statement that he was totally disabled by his service-connected PTSD.  This raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 553-54 (2009).  This method of obtaining a higher rating was not developed or adjudicated by the AOJ.  On remand, the Veteran should be provided an appropriate notice letter and a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, to provide information substantiating the claim of TDIU.

The Veteran also reported in December 2008, and again during his March 2013 hearing before the undersigned, that he received regular care through the Traverse City VA Community Based Outpatient Clinic (CBOC) for his PTSD.  These VA treatment records have not been obtained.  On remand, all VA treatment records pertaining to PTSD should be associated with the claims file.


The Veteran's only VA examination in connection with this claim was in December 2008.  At the time, the Veteran reported quarterly visits at the Traverse City CBOC.  At his March 2013 hearing before the undersigned, the Veteran reported biweekly group therapy, individual social worker visits every six weeks, and quarterly visits to a psychiatrist.  Given the increased level of therapy, suggesting an increase in the level of disability, a new VA examination is necessary to evaluate the current severity of the Veteran's PTSD.  See 38 C.F.R. § 3.327(a)(2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU. The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Obtain all of the Veteran's VA treatment records pertaining to PTSD, to include relevant records from the Traverse City VA CBOC.

3.  After completing the requested development in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his PTSD.

A copy of this Remand and all relevant medical records should be made available to the examiner.  Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD.

In doing so, the examiner is asked to comment on the functional impairment caused solely by the service-connected PTSD.

All opinions and conclusions reached by the examiner should be supported by a comprehensive rationale.

4.  Thereafter, readjudicate the increased rating issue on appeal on the merits, to include initial adjudication of entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

